DETAILED ACTION
1. 	Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION 
3. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
5. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a partitioning module” and “a grid reconstruction module” in claim 10, “ a mapping module” in claim 15, “a receiving module ” and “rendering module” in claim 16,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7	Claims 1, 10, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by TIAN GUANGYA et al., (hereafter TIAN GUANGYA), CN108648254, published on 10/12/2018. 
TIAN GUANGYA  teaches An image processing method (Abstract, the image rendering module is configured to render and display the to-be-displayed image to the eyepiece by using a pre-built rendering model and a distortion model), comprising:
partitioning an original gridded image to obtain a plurality of regional grid images ([0103] The rendering model includes a plurality of geometric primitives, and the size of each geometric primitive is negatively (inversely) correlated with the distance between the geometric primitive and the center point of the rendering model. The plurality of regional grid images corresponds to the geometric primitive), wherein the regional grid images are distributed along a direction away from a geometric center of the original gridded image ([0148] the size of the geometric primitives in the first sub-model is negatively (inversely) correlated with the distance between the geometric primitives and the center point of the rendering model. The size of an element is inversely related to the distance of the geometry from the center point of the rendered model); and
adjusting grid vertices of the regional grid images based on anti-distortion parameters ([0063], the image rendering module is configured to render and display the to-be-displayed image to the eyepiece by using a pre-built rendering model and a distortion model; FIG. 1c is a schematic diagram of the to-be-displayed image shown in FIG. 1a after anti-distortion processing) to obtain a plurality of regional correction grid images forming a grid correction image ([0103], The rendering model includes a plurality of geometric primitives, and the size of each geometric primitive is negatively correlated with the distance between the geometric primitive and the center point of the rendering model),
wherein a grid density of each of the regional correction grid images is smaller than or equal to a grid density of a corresponding regional grid image (Figs. 1, 3, 5 and 10b,), and the grid density of each of the plurality of the regional correction grid images gradually increases along the direction away from the geometric center of the original gridded image([0039], the rendering model includes a plurality of geometric primitives, and the size of each geometric primitive is negatively (inversely)correlated with the distance between the geometric primitive and the center point of the rendering model, i.e.,  the geometric primitive density  distribution gradually increase in direction away from the central point, because the further away the geometric primitive is from the rendering center and the smaller its size).

As to claim 10, TIAN GUANGYA   Image processing apparatus, a partitioning module ([0034]-[0036] an image rendering apparatus provided by an embodiment of the present invention includes the target sub-module is the first sub-model, according to the dividing line, determine the vertex), a grid reconstruction module ([0015], the rendering model is constructed from the vertex coordinates of each geometric primitive),  regarding the  remaining  limitation of claim 10, claimed limitations  are set forth and rejected as per discussion of claim 1. 
As to claim 19, TIAN GUANGYA   A computer product, comprising one or more processors, the one or more processors is configured to implement the image processing method according to claim1 ([0213], the steps of  the image rendering method or algorithm implemented in hardware, a software module executed by a processor, or a combination of the two. A software module can be placed in random access memory (RAM), internal memory, read only memory(ROM), electrically programmable ROM, electrically erasable programmable ROM, registers, hard disk).

As to claim 20, TIAN GUANGYA teaches A computer storage medium having stored thereon computer program instructions, wherein the image processing method of  claim 1 is implemented when the computer program instructions are executed by a processor ([0213], A software module can be placed in RAM, ROM, electrically programmable ROM, electrically erasable programmable ROM, registers, hard disk, and the software module executed by the processor). 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3 is rejected   under 35 U.S.C. 103(a) as being unpatentable over TIAN GUANGYA, CN108648254, in view Hyundai et al. (hereafter Hyundai), US 6115501A, published on September 5, 2000.
 	Regarding claim 3, while GUANGYA teaches claim 1, he fails to teach the limitation of claim 3. 
On the other hand Hyunda teaches  the original gridded image comprises a 24X24 grid matrix  (Fig.9B show 17X17 grid regions) and is divided into three regional grid images along the direction away from the geometric center of the original gridded image (Fig.9A, col.10 lines 63-65FIGS. 9A through 9F illustrate a method for adjusting the grid position so that the image of one object "a" in one image frame containing the images of a plurality of objects "a, b, c and d" each having predetermined shape information is extracted and then exist in one image frame), the three regional grid images comprise a first regional grid (Figs.9A-9B,col.10. lines 63-65,  col.11lines 1-5;  As shown in FIG. 9A, the grid is indicated with respect to one image frame containing the images of the plurality of the objects "a, b, c, and d" as shown in FIG. 9B and then the image of the objects is extracted), the first regional grid image comprises a 10X10 grid matrix, and a geometric center of the first regional grid image is the geometric center of the original gridded image, the second regional grid image comprises a 18X18 grid matrix outside the first regional grid image, the third regional grid image comprises a 24X24 grid matrix outside the second regional grid image(Figs.9A-9B, as shown in Fig.9B each objects "a, b, c, and d are continued in different dimensional rectangular grids. For example object a is continued in 4X5 grids region, object c is contained in 34 X 22 grids region, and  object d is contained in 4X3 grids region). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of dividing a grid into multiple sub-grids of different dimension based on a region of interest taught by Hyundai into TIAN GUANGYA
The suggestion/motivation for doing allow user of TIAN GUANGYA reducing the amount of information with respect to the image of an object by moving the grid in accordance with a position in which an image of the object having shape information exists.

10.	Claims 6-9 and 14-18 are  rejected   under 35 U.S.C. 103(a) as being unpatentable over TIAN GUANGYA, CN108648254, in view LIU YANG et al. (hereafter LIU YANG), CN108241211, published on September 15, 2020.
As to  claim 6, GUANGYA teaches adjusting the grid vertices of the regional grid  images based on the anti-distortion parameters to obtain the plurality of regional correction grid images forming the grid correction image ([0063], the image rendering module is configured to render and display the to-be-displayed image to the eyepiece by using a pre-built rendering model and a distortion model; FIG. 1c is a schematic diagram of the to-be-displayed image shown in FIG. 1a after anti-distortion processing);
obtaining position coordinates of each grid vertex contained in each of the regional correction grid images from position coordinates of each grid vertex contained in each of the regional grid images ([0103], The rendering model includes a plurality of geometric primitives, and the size of each geometric primitive is negatively correlated with the distance between the geometric primitive and the center point of the rendering model),
However, it is noted that GUANGYA fails to teach the remaining limit ion of claim 6. 

On the other hand LIU YANG teaches obtaining texture coordinates of each grid vertex contained in each of the regional correction grid images based on the anti-distortion parameters and texture coordinates of each grid vertex contained in each of the regional grid images (​[0004], A virtual reality  display or augmented reality display is mainly divided into two steps: a first step is performed offline scene rendering through a GPU (Graphics Processing Unit; a graphics processor), that is, a scene needing to be displayed is drawn to left and right eye textures through a GPU; secondly, the rendered texture is submitted to a GPU for texture synthesis on a line, and meanwhile, anti-distortion processing and asynchronous time warping time warp are carried out); and
performing a mapping process based on the position coordinates of each grid vertex and the texture coordinates of each grid vertex in each of the regional correction grid images, thereby obtaining the grid correction image ([0047], [0081], the display controller 12 generates a VSYNC Vertical Synchronization) signal, and the function of the VSYNC signal is to make the operation speed of the GPU 10 consistent with the screen refresh frequency to output a stable picture quality.​ The graphics processor GPU 10, configured to perform scene rendering on a scene to be displayed to generate left-eye texture data and right-eye texture data; and a hardware synthesis module 11, configured to perform texture synthesis according to the left-eye texture data and the right-eye texture data to generate a current frame image).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate anti-distortion processing that perform distortion correction on the texture data, and then synthesize the frame image according to the corrected amount texture data taught by LIU YANG into GUANGYA
The suggestion/motivation for doing allow user of GUANGYA to obtain high quality free of distortion image. 

 	As to claim 7, LIU YANG teaches before partitioning the original gridded image, further comprising:
receiving original image data, anti-distortion parameters, and vertical synchronization signals ([0004], the rendered texture is submitted to a GPU for texture synthesis on a line, and meanwhile, anti-distortion processing and asynchronous time warping time warp are carried out; and finally, the scene is displayed on a screen); and
if the vertical synchronization signals are received, performing grid rendering on the original image data to obtain two original gridded images ([0047], display controller 12 for generating a Vsync (Vertical Synchronization) signal, and after the entire screen completes one refresh, and the function of the VSYNC signal is to make the operation speed of the GPU 10 consistent with the screen refresh frequency to output a stable picture quality)

As to claim 8, LIU YANG teaches wherein the two original gridded images comprise a left eye original gridded image and a right eye original gridded image ( [0063], Step 30, the graphics processor GPU of the head-mounted display device performs scene drawing on the to-be-displayed scene to generate left-eye texture data and right-eye texture data;).
LIU YANG teaches, after obtaining the grid correction image formed by the plurality of regional correction grid images, further comprising: updating the original image data ([0047], a display controller 12 for generating a Vsync (Vertical Synchronization) signal, and after the entire screen completes one refresh, the display controller 12 generates a VSYNC signal, and the function of the VSYNC signal is to make the operation speed of the GPU 10 consistent with the screen refresh frequency to output a stable picture quality).

Claims 6 and 10 include all the limitation of claim 14, thus, all claimed limitations of claim 14 are set forth and rejected as per discussion for claims 6 and 10. 

Claims 6 and 10 include all he limitation of claim 15, thus, all claimed limitations of claim 15 are set forth and rejected as per discussion for claims 6 and 10. 

Claims 7 and 10 includes the limitation of claim 16, thus, all claimed limitations of claim 16 are set forth and rejected as per discussion for claims 7 and 10. 

Claims 9 and 10 includes the limitation of claim 17, thus, all claimed limitations of claim 17 are set forth and rejected as per discussion for claims 9 and 10. 

Claims 8 and 10 includes the limitation of claim 18, thus, all claimed limitations of claim 18 are set forth and rejected as per discussion for claims 8 and 10. 
Allowable Subject Matter
7.	Claims 2,4-5,11-13 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

11.	Regarding depending claim 2 no prior art is found to anticipate or render the flowing limitation obvious:
“obtaining a partition factor a based on distortion coefficient distribution characteristic of a lens of a VR display apparatus and the original gridded image, wherein [Symbol font/0x61] is an integer greater than or equal to 1; and partitioning the original gridded image based on the partition factor [Symbol font/0x61] to obtain the plurality of regional grid images, wherein the plurality of regional grid images is distributed along the direction away from the geometric center of the original gridded image, and a number of grids contained in each of the regional grid images is an integer multiple of the partition factor [Symbol font/0x61]”. 

12.	Regarding claim 11, claim 2 and claim 11 have similar limitation. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.

/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699